419 So.2d 616 (1982)
Ex Parte Willie James LIDGE.
Re Willie James Lidge
v.
State of Alabama.
81-714.
Supreme Court of Alabama.
September 17, 1982.
*617 ADAMS, Justice.
WRIT DENIEDNO OPINION.
FAULKNER, ALMON and EMBRY, JJ., concur.
TORBERT, C. J., concurs specially with opinion.
TORBERT, Chief Justice (concurring specially):
I concur in the denial of the writ, 419 So.2d 610, but I would point out that our denial of the writ should not be understood as an approval of the interpretation the Court of Criminal Appeals has given Rule 6(b)(3)(iv), Temporary Rules of Criminal Procedure.